Case 1:19-cv-00575-LO-IDD Document 140 Filed 05/21/20 Page 1 of 2 PageID# 1065



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division


 JuuL Labs,Inc.,

                               Plaintiff,

                       -V-
                                                           Civil Action No. 1:19-cv-575
 The Unincorporated Ass'n Identifeid in                    Hon. Liam O'Grady
                                                           Hon. Ivan D. Davis
 Schedule A,

                               Defendants.


                                            ORDER


       This matter comes before the Court upon the Report and Recommendation("R&R")

issued by Magistrate Judge Ivan D. Davis on April 24,2020. Dkt. 139. Pursuant to 28 U.S.C.

§ 636 and Fed. R. Civ. P. 72(b), any objections to the R&R were required to be filed within

fourteen (14)days of that date. No objections were timely filed. Having reviewed the record

and R&R,the Court hereby APPROVES and ADOPTS the findings and conclusions set forth

therein.


       Accordingly, Plaintiffs Motion for Default Judgment as to Certain Defendants, Dkt. 134,

is GRANTED.


       The Clerk is DIRECTED to enter defaultjudgment pursuant to Fed. R. Civ. P. 55 in

favor of Plaintiff Juul Labs, Inc. and against the following defendants: xiaodurose2016_2,

s.hopm-27, alvarialisaa, 2018winner, linyanl986_3, ltj2tes-l,jucuel8, my20098,rohem-1009,

rohem_3617, valja-10, ginkgotreel8, esbwaeyz, salma-shala, papago480_5, reddog2019,

whitesnow2019, new-goldshop, giuaxbijaian, h_store43, likecake2019, fishso712, zypingyang7,

jiaqinnihu27563, sameemadhan-0, matsam4, farmhousenine, beici2018,jessicroemeO,
Case 1:19-cv-00575-LO-IDD Document 140 Filed 05/21/20 Page 2 of 2 PageID# 1066
